DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 CORY MATTHEW MELTZER, and PERSONAL INJURY & ACCIDENT
                  LAW CENTER, P.A.,
                     Appellants,

                                    v.

                        LESLEY WARD-KUHN,
                             Appellee.

                              No. 4D16-4320

                              [July 27, 2017]

   Appeal of a non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, Indian River County; Paul B. Kanarek, Judge; L.T. Case
No. 2016CA000330.

   Michael R. Yokan, Jacksonville, and Christopher W. Wickersham, Jr.
of the Law Office of C.W. Wickersham Jr., P.A., Jacksonville, for
appellants.

  Mathew M. Thomas and Joseph H. Graves of Graves Thomas Injury
Law Group, Vero Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.